DETAILED ACTION

Election/Restrictions
Claims 1-19 are under consideration. Applicant elected claims 1-19 and 22 but it is noted that claim 22 is dependent on withdrawn claim 20 which is directed to a method of providing nutrition.  
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Conley, This New Granola Butter Tastes Like Liquid Teddy Grahams, Spoon University, April 9, 2018, accessed at https://spoonuniversity.com/lifestyle/granola-butter (CONLEY) .
Claim 1 recites a spreadable granola butter comprising an emulsion of granola particles in an oil.
CONLEY teaches a spread with granola butter along with olive and coconut oils. Given the product is a spread and contains olive and coconut oils suspended with maple syrup that are typically immiscible, the product is considered an emulsion (see pg. 2, last paragraph).
 



Claim 4 recites that at least a portion of the oil is selected from the group consisting of olive oil, coconut oil, canola oil, avocado oil, butter, grapeseed oil, palm oil, sesame oil, safflower oil, rice bran oil, rapeseed oil, oil from one or more nuts, oil from one or more legumes, and mixtures thereof.
CONLEY teaches a spread with granola butter along with olive and coconut oils. Given the product is a spread and contains  olive and coconut oils suspended with maple syrup that are typically immiscible, the product is considered an emulsion (see pg. 2, last paragraph),

Claim 5 recites having at least one characteristic selected from the group consisting of gluten-free; vegan; free of any genetically modified organisms (GMO's); and free of one or more of milk, eggs, fish, crustacean shellfish, tree nuts, peanuts, wheat or soya.
CONLEY teaches at the top of page 3 that the product is vegan and gluten-free.

Claim 6 recites that the emulsion further comprises a sweetener selected from the group consisting of maple syrup, honey, agave, brown sugar, regular sugar, dates, date sugar, molasses, fruit syrup, and mixtures thereof.
CONLEY teaches at the bottom of page 2 that the maple syrup is added. 

Claim 7 recites that the granola particles are coated with at least one spice.
At the bottom of page 2, CONLEY teaches the product contains salt and spices. 

Claim 8 recites that at least one spice is selected from the group consisting of allspice, cinnamon, ginger, cardamom and mixtures thereof.
In the first paragraph on page 2, CONLEY teaches that the product tastes like liquid cinnamon Teddy Grahams. 

Claim 9 recites that the composition comprises at least one flavor.
Claim 10 recites that the at least one flavor is selected from the group consisting of chocolate, vanilla extract, collagen, and combinations thereof; and the at least one flavor is included in the spreadable granola butter by at least one step selected from the group consisting of (i) mixing at least a portion of the at least one flavor with cereal that is then heated to form granola that is then milled to form the granola particles and (ii) mixing at least a portion of the at least one flavor with the granola particles that are then emulsifies to form the emulsion.
As to claims 9 and 10, CONLEY teaches at the bottom of page 2 that collagen is added.  As to the mixing steps, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONLEY in view of United States Patent Application Publication No. 2018/0014695 (GROSS).
Claim 11 is directed to a process comprising subjecting granola to particle size reduction to form reduced size granola particles; and emulsifying the granola in a fat to form the granola butter.
Claim 17 recites that at least one of the particle size reduction of the granola or the emulsifying of the granola is performed in at least one machine selected from the group consisting of a blender, a vertical food processor, a hammer mill, a spice mill, an oat mill, a stone mill, a roller mill, a ball mill, a nut grinder, a vat mixer and a tumbler mixer.
Claim 18 recites at least a portion of the particle size reduction of the granola is performed at a different time than the emulsifying of the granola.
Claim 19 recites at least a portion of the particle size reduction of the granola is performed concurrently with at least a portion of the emulsifying of the granola.
CONLEY is cited for the reasons noted above but silent as to forming butters.  
GROSS is directed to creating butters.  GROSS teaches creating a butter with a mixing container that has inner sidewalls and at least one screen, the inner sidewalls being substantially vertical and the at least one screen having a plurality of holes particularly sized to allow emulsified nut milk to freely pass therethrough. The cutting device may comprise a central hub and at least two blades, the at least two blades vertically offset and each having a blade tip, each blade tip positioned a certain radial distance from the inner sidewalls of the mixing container [0028]-[0030]. The blender allows for the efficient processing of butters without leaving leftover chunks [0006].   In [0006], it is noted that a milk can be made in a a simple two-step method to create milk/fat in small batches. First, the butter is formed in a small appliance from whole nuts or nut pieces. Once the butter is formed, water is added and blended with the nut butter to create a milk/fat (i.e., this proceeds to emulsifying the butter). If needed, the nut milk can be strained to remove any remaining unbuttered nut pieces. In other words, the particle size reduction of the butter material can proceed to emulsifying and making the butter OR the milk can be strained. When strained, this would require a two-step process (i.e. particle size is performed at a different time). Thus, it would have been obvious to one skilled in the art to perform the particle reduction at a different time than the emulsifying of the granola or perform particle reduction concurrently with at least a portion of the emulsifying of the granola.  This includes at least a portion of the particle size reduction of the granola is performed concurrently with at least a portion of the emulsifying of the granola. 


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONLEY as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2017/0280754 (BOOKVICH).
Claim 2 recites that the granola particles comprise a cereal that has been subjected to milling.
Claim 3 recites that the cereal comprises rolled oats that have been subjected to milling.
CONLEY teaches a granola butter with oat particles (see pg. 2, last paragraph).
The form of the oat particles prior to processing is a product by process recitation.  Claim 3 recites a rolled oat but that rolled oat is milled.  Any structure of a rolled oat is lost after milling. The purpose of the milling is to transform the rolled oat to smaller particle sizes. 
Additionally, BOOKVICH teaches using rolled oats and as they provide a light crisp product [0011].
Thus, it would have been obvious to one skilled in the art to use rolled oats to provide a light crisp product.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONLEY and Gross as applied to claim 11 above, and further in view of United States Patent Application Publication No. 2017/0280754 (BOOKVICH).

Claim 12 recites comprising forming the granola before subjecting the granola to the particle size reduction, wherein the forming of the granola comprises heating a composition comprising a cereal and at least one of an oil or a sweetener.
CONLEY and GROSS are cited for the reasons noted above but silent as how to form granola. 
BOOKVICH teaches the butter is added early in the cooking process with the oats, and the sugar can be added later. Another includes coconut oil and sugar. In this example, the coconut oil and sugar are combined early/at the time when the sauce is applied to avoid the sugar remaining crystallized. Alternatively, coconut oil can be used in combination with butter buds to make a hybrid sauce [0013]. Thus, BOOKVICH teaches forming the granola before subjecting the granola to the particle size reduction (i.e., prior to all cooking and processing) and adding oil or a sweetener as ingredients.   It would have been obvious to do the same in the product of CONLEY and GROSS to prevent crystallization. 

Claim 13 recites heating the composition comprising the cereal to form the granola is performed by at least one device selected from the group consisting of a convection oven, a tunnel oven, a conveyor oven, a heated mixer, a deck oven, and a walk-in oven.
CONLEY and GROSS are cited for the reasons noted above but silent as to using an oven.
BOOKVICH teaches that using a convetherm oven results in an excellent 18 month shelf life that exceeds other tested methods while still providing the unique texture. Heating the oats in this type of oven works like a vacuum wicking away moisture from the product.
It would have been obvious to one skilled in the art to use a convetherm oven to wick away moisture and provide an unique texture. 

Claim 14 recites that the cereal comprises rolled oats.
CONLEY and GROSS are cited for the reasons noted above but silent as to using rolled oats.
BOOKVICH teaches using rolled oats and as they provide a light crisp product [0011].
Thus, it would have been obvious to one skilled in the art to use rolled oats to provide a light crisp product.  

Claim 15 recites forming of the granola comprises forming the composition before and/or during the heating of the composition, wherein the forming of the composition comprises mixing the cereal with at least one additional ingredient selected from the group consisting of salt, a spice, flaxseed, an oil, a sweetener and mixtures thereof.
CONLEY and GROSS are cited for the reasons noted above but silent as to forming the composition before and/or during the heating of the composition. 
In [0013] of BOOKVICH, the sugar is added during heating with the coconut oil to avoid the sugar remaining crystallized.
It would have been obvious to do the same in CONLEY and GROSS to avoid sugar crystallization. 

Claim 16 recites mixing of the cereal with the at least one additional ingredient before and/or during the heating of the composition is performed by at least one device selected from the group consisting of a tank mixer, a vat mixer, an agitator, a bowl mixer, and a bar mixer.
CONLEY and GROSS are cited for the reasons noted above but silent as to using a mixer.
In [0004] of BOOKVICH, the convetherm also acts an agitator to mix ingredients [0004]. BOOKVICH also teaches that using a convetherm oven results in an excellent 18 month shelf life that exceeds other tested methods while still providing the unique texture. Heating the oats in this type of oven works like a vacuum wicking away moisture from the product.
It would have been obvious to one skilled in the art to use a convetherm oven to wick away moisture and provide an unique texture. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/            Examiner, Art Unit 1791                                                                                                                                                                                            
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799